COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00036-CV


IN RE MARTIN G. CASTILLO, JR.                                           RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. The trial court clerk has informed this

court that the motion relator seeks a ruling on has not been filed.

      Accordingly, relator’s petition for writ of mandamus is denied.



                                                    PER CURIAM


PANEL: WALKER, J.; LIVINGSTON, C.J.; and GARDNER, J.

DELIVERED: January 25, 2011

      1
       See Tex. R. App. P. 47.4, 52.8(d).